Citation Nr: 0934547	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1943 to 
October 1945.  He served in the European Theater in multiple 
campaigns from Normandy through the Rhineland and Central 
Europe as an ambulance driver.  He was awarded the Medical 
Badge and the Purple Heart Medal, among others.  He died in 
May 2007 at age 82, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which approved basic eligibility 
to dependent's educational assistance, but which denied DIC 
under 38 U.S.C.A. § 1318 and service connection for the cause 
of death, which remain on appeal.  The appellant's motion for 
an advance upon the Board's docket was granted in August 
2009.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The Veteran died in May 2007, at age 82, and the death 
certificate stated that cause of death was attributable to 
sepsis with multi-organ failure, with no other contributing 
factors.  

3.  At the time of the Veteran's death, he had been awarded 
service connection for residuals of frostbite of both legs 
with 20 percent evaluations each, post-traumatic stress 
disorder with a 10 percent evaluation, and residuals of 
shrapnel wounds to each leg with traumatic arthritis with 10 
percent evaluations each, and an award of a total rating 
based upon individual unemployability, all effective from 
April 2004.

4.  There is a complete absence of any competent clinical 
evidence or opinion which in any way shows or suggests that 
the Veteran's death from sepsis due to multi-organ failure 
was in any way caused or significantly attributable to or 
materially hastened by any or all of the Veteran's service-
connected disabilities.

5.  At the time of his death, the veteran had been in receipt 
of a 100 percent evaluation based upon individual 
unemployability for three years and one month.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The criteria for an award of dependency and indemnity 
compensation (DIC) have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant was provide formal VCAA notice in July 2007, 
prior to the issuance of the rating decision now on appeal 
from January 2008.  This notice informed her of the evidence 
necessary to substantiate her claims, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in his 
possession.  She was also provided the applicable laws and 
regulations governing DIC benefits during the pendency of the 
appeal.  All known available records of the Veteran's 
terminal hospitalization and death certificate were collected 
for consideration.  As had previously been determined, the 
Veteran's service treatment records were unavailable and 
likely fire related.  The RO conducted another search for 
these records and properly notified the appellant of their 
unavailability.  There was certainly no claim by the 
appellant or evidence that sepsis with multi-organ failure 
resulting in the Veteran's death at age 82 was incurred or 
aggravated during military service, so such records would be 
of limited value in any event.  The notice and assistance 
provisions of VCAA are satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring the claims folder for review 
by a medical doctor for the production of clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, 
although the Veteran had been granted service connection for 
certain disabilities, the extensive record of the Veteran's 
terminal hospitalization and death certificate simply provide 
no suggestion or arguable basis that those service-connected 
disabilities in any way caused, materially contributed to, or 
materially hastened the Veteran's death by sepsis due to 
multi-organ failure.  The only evidence submitted alleging a 
causal connection between service-connected disabilities and 
the Veteran's death was a lay statement of the appellant 
herself, who is not shown to have any medical expertise or 
training of any kind and which is entirely lacking in 
clinical competence.  VA does have a duty to refer VA claims 
for examinations or medical review of the record for the 
production of clinical opinions when there is at least some 
suggestion of a causal connection between disability or death 
and incidents of service presently on file.  There is no 
suggestion of any relationship between service-connected 
disabilities and the Veteran's death in this case and, under 
these circumstances, there is certainly no duty to refer for 
record review and production of clinical opinion.

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause or materially hastened 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).

DIC is payable to a surviving spouse if service connection 
for the cause of death is granted.  DIC is also payable to a 
surviving spouse of a Veteran who dies, not the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive compensation at the time of his death for a 
service-connected disability rated totally disabling if (1) 
disability was continuously rated totally disabling 
(100 percent) for a period of ten or more years immediately 
preceding death, (2) continuously rated totally disabling for 
not less than five years from the date of a Veteran's 
separation from service, or (3) the Veteran was a former 
prisoner of war who died after September 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Analysis:  Although the Veteran had military service in the 
European Theater during World War II, he did not file claims 
for service-connected disability until late in his life in 
2004.  He was, thereafter, granted service connection for 
residuals of frostbite of both legs each rated 20 percent 
disabling, residuals of shrapnel wounds to each leg (knee) 
each rated 10 percent disabling, and for PTSD rated at 10 
percent disabling, all effective from April 2004, with a 60 
percent combined evaluation (with a bilateral factor), and 
granted of individual unemployability due to service-
connected disability, also effective from April 2004.

The Veteran died at age 82 in May 2007 and the certificate of 
death lists the cause of death as sepsis with multi-organ 
failure, with no other diseases or injuries as contributing 
factors.  The Veteran was terminally hospitalized with VA and 
these records indicate that the Veteran was being treated for 
multiple medical problems including multiple myeloma, 
myelodysplastic syndromes, coronary artery disease, chronic 
renal failure, anemia, status-post Whipple's for a benign 
pancreatic mass, malabsorption, and hypotension.  There was a 
moderately dilated small bowel with probable ileus, biliary 
air, and large bilateral pleural effusions.  There was a 
chronic history of diarrhea.  Past medical history also 
included sick sinus syndrome with placement of pacemaker and 
defibrillator in 2002, cardiac catheterization in 2005, 
multiple myeloma with myelodysplastic features with a BM 
biopsy in 2005, hypothyroidism, prostate cancer status-post 
prostatectomy in 1997, gastroesophageal reflux disease and 
moderate obstructive lung disease by PFT's.  

The Veteran was admitted to intensive care with severe 
hypotension (low blood pressure), aggressively fluid 
resuscitated, and dosed with broad spectrum antibiotics for 
infection.  Despite antibiotics and fluid support, his blood 
pressure continued to drop requiring pressor therapy.  He 
became progressively more unresponsive requiring ventilator 
support, intubation, and mechanical ventilation.  Renal 
function continued to decline.  After discussion, the family 
elected to withdraw life support and the Veteran expired.  
They requested no autopsy.  The cause of death was sepsis 
with multi-organ failure.

The only evidence submitted in support of the appellant's 
claim for service connection for the cause of the Veteran's 
death is her own lay statement that the Veteran's service-
connected disabilities, principally his residuals of cold 
weather injury, were a contributing factor to his death as 
"this condition had weakened his immune system and totally 
physically weakened him."  She reported that this had been 
suggested to her by a medical doctor, but she did not submit 
any competent clinical evidence or opinion or medical study 
or any other evidence in support of her claim.  

The Board finds that a clear preponderance of the evidence on 
file is against the appellant's claim for service connection 
for the cause of the Veteran's death.  Careful review of the 
Veteran's terminal hospitalization records, which are 
considerable in detail, fails to reflect any indication or 
suggestion that any of the Veteran's service-connected 
disabilities in any way caused, materially contributed to, or 
hastened the Veteran's death in any way.  

The Veteran was granted service connection for the residuals 
of shell fragment wounds to both knees, with 10 percent 
evaluations each, but it is noteworthy that no clinical 
examination could ever confirm actual evidence of any shell 
fragment injury of any kind.  X-ray studies revealed no 
foreign retained bodies, no acute bony abnormality, and no 
joint effusion, and the only positive findings made was mild 
osteoarthritis of each knee joint.  No evidence showed any 
form of physical impact injury from shell fragment wounds 
which in any way affected neurological, circulatory or 
musculoskeletal function in any way.  

The principal evidence supporting a finding that the Veteran 
had sustained frozen lower extremities during service was 
significant hair loss of both legs, and toenails which were 
short and affected by fungal growth.  The most recent VA 
examinations noted only that he complained of increased 
sensitivity during cold weather.  He had never had any 
particular treatment for frostbite at any time following 
service separation.  There was no chronic pain, no break down 
or ulcerations for frostbite, no thickening or thinning of 
the skin, no sleep disturbance related to frostbite and the 
ultimate diagnosis was that the Veteran had some freezing 
injury of the lower extremities but that he was "symptomatic 
without functional impairment."  Strength to the lower 
extremities with both service-connected shell fragment wound 
residuals and freezing injuries was still 5/5, there was good 
range of motion and no crepitation or varus or valgus laxity 
of either knee.  There is certainly no evidence that post-
traumatic stress disorder in any way caused or contributed or 
hastened the Veteran's death.

While the Board is prohibited from making any independent 
medical conclusions outside the clinical record, there is 
simply a complete absence of any competent evidence or even a 
clinical suggestion that the Veteran's service-connected 
disabilities in any way caused or contributed to the 
Veteran's death from sepsis by multi-organ failure or to any 
of the Veteran's other multiple medical issues recorded in 
his records of terminal hospitalization.  Again, the death 
certificate itself notes the only cause of death as sepsis 
with multi-organ failure and is notably silent for listing 
any other diseases or injuries as contributing factors to the 
Veteran's death, including any of the Veteran's service-
connected disabilities.  

To the extent that the Veteran sustained minor shell fragment 
wounds of the knees and freezing injuries in service in World 
War II, there is a notable absence of any evidence of 
chronicity of long-term symptomatology attributable to any of 
these injuries for decades following the veteran's separation 
from service.  It is also noteworthy that although the 
terminal hospitalization records list a significant number of 
medical problems that were affecting the Veteran at the time 
of his death, and which were listed in detail above, these 
records include no mention whatsoever of shell fragment 
wounds affecting the knees or cold injuries affecting the 
lower legs as manifested by hair loss, short and fungal 
toenails and a sensitivity to cold during cold weather.

The Veteran was granted an award of a total rating based upon 
individual unemployability made effective to the date of his 
initial claim for service-connected disabilities in April 
2007.  He died in May 2007.  His total rating had been in 
effect for three years and one month at the time of his 
death.  An award of DIC benefits under 38 U.S.C.A. § 1318 is 
not warranted, because a 100 percent evaluation had not been 
in effect for ten years prior to the Veteran's death or for 
five years following the Veteran's separation from service, 
nor was the Veteran shown to have been a prisoner of war 
during military service.





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to an award of dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


